PER CURIAM:
Brenda L. Williams appeals the district court’s order granting the defendant’s motion for summary judgment in this employment discrimination action. We affirm.
With respect to Williams’ claim of race and sex discrimination under Title VII of the Civil Rights Act of 1964, as amended, her claim under the Equal Pay Act, 29 U.S.C. § 206(d)(1) (2006), her claim of a hostile work environment, and her state law claim for negligent infliction of emotional distress, we review the district court’s grant of summary judgment de *174novo, viewing the facts and drawing reasonable inferences therefrom in the light most favorable to the nonmoving party. Bonds v. Leavitt, 629 F.3d 369, 380 (4th Cir.), cert. denied, — U.S.-, 132 S.Ct. 398, 181 L.Ed.2d 255 (2011). We have reviewed the record with this standard in mind and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Williams v. Altec Industries, Inc., No. 5:10-cv-00356-BO, 2011 WL 3420444 (E.D.N.C. Aug. 3, 2011).
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.